Citation Nr: 0925783	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation of a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1985.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing to be 
held on July 16, 2009.  On June 18, 2009, the Veteran 
submitted a Notice of Unavailability: Video Conference 
Hearing to the RO.  In this notice, the Veteran requested to 
be rescheduled for the next visit of the Travel Board.  

Pursuant to the rescheduling requirements, the RO received a 
request in writing for rescheduling two weeks prior to the 
scheduled hearing date.  Thus, the Veteran should be 
rescheduled for a Travel Board hearing.

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel 
Board hearing at the RO before a 
Veterans Law Judge in the order the 
request was received, following the 
usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.704 (2008).

After the hearing is conducted, or in 
the event the Veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




